Clarke, Justice.
This is an election case challenging the qualifications of Roger Glenn Queen in his candidacy for the office of District Attorney for the Appalachian Judicial Circuit. The issue is whether Queen met the requirements in Article VI, Section VIII, Paragraph I (b) of the 1983 Georgia Constitution that “No person shall be a district attorney unless such person shall have been an active-status member of the State Bar of Georgia for three years immediately preceding such person’s election.”
The facts are not in dispute. The general election is scheduled for November 6,1984. Queen was sworn in to practice law in the Superior Court of Fannin County on November 5, 1981. On or about November 19, 1981, Queen’s membership application and dues were received by the State Bar and processed on December 2, 1981.
The trial court ruled that the date of the beginning of Queen’s active status membership was the date he was sworn in by the superior court based upon the Rules and Regulations of the State Bar of Georgia, in particular Article I, Section 1 of the Bylaws of the State Bar of Georgia governing Registration of Members. Section 1 provides in pertinent part “Persons hereafter admitted by the courts to the practice of law shall within sixty days after such admission, register with the State Bar of Georgia, and shall pay the dues for the current year from the date of admission, except that if the date of admission is less than six months before the expiration of the then current year, the member shall pay one-half of the dues for such year . . . .”
We agree with the trial court’s conclusion that Queen was constitutionally qualified for the November 6 election on the ground, that upon his payment of the dues and registration within sixty days as contemplated by the Bylaws his active status membership is effective upon the date of his admission in the superior court.

Judgment affirmed.


All the Justices concur.

*483Decided October 31, 1984.
J. Roger Thompson, for appellant.
Michael J. Bowers, Attorney General, H. Jeff Lanier, Staff Assistant Attorney General, J. Carey Hill, for appellees.